Title: To James Madison from Robert and John McKim, 3 October 1805
From: McKim, Robert,McKim, John
To: Madison, James


          ¶ From Robert and John McKim. Letter not found. 3 October 1805. In a 17 Oct. letter to Robert and John McKim, Jacob Wagner acknowledged receipt of their letter and stated that: “the Minister of the United States in London, will on the application of your Agent, furnish him whatever official aid and countenance may be proper and necessary, according to the stage in which your memorial may be” (DNA: RG 59, DL, vol. 15). Robert and John McKim were Baltimore merchants. Robert was later president of the Union Manufacturing Company of Maryland, which made cotton yarn and cloth (“Cotton Factories in Maryland, January, 1859,” Hunt’s Merchants’ Magazine and Commercial Review 40 [1859]: 374; Baltimore North American, and Mercantile Daily Advertiser, 18 July 1808 ).
        